IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-63,541-01


EX PARTE JOSEPH KENDRICK FILLMORE, Applicant







ON APPLICATION FOR A WRIT OF HABEAS CORPUS IN
CAUSE NO. 96-CR-2166 IN THE 28TH JUDICIAL DISTRICT

COURT OF NUECES COUNTY



 Per curiam.


O R D E R


	This is a post-conviction application for a writ of habeas corpus filed pursuant to
Article 11.07, § 3, TEX.CODE CRIM.PROC.  Applicant was convicted of murder and
punishment was assessed at confinement for thirty-five years.  Appeal was affirmed,
Fillmore v. State, No. 13-97-659-CR (Tex. App. - Corpus Christi, delivered September
10, 1998, no pet.).
	Applicant contends that his counsel was ineffective and he is actually innocent. 
The trial court conducted an evidentiary hearing and then entered findings of fact and
conclusions of law.  We have reviewed the record and find that conclusions of law
pertaining to claims being procedurally barred or being subject to review under Schlup v.
Delo (1) are not supported by the record.  However, there is evidence in this record to
support the court's findings that there is no reasonable probability that a different result
would have been obtained but for counsel's alleged failings, and that Applicant has not
proven that he is actually innocent.
	Therefore, all relief is denied.
Johnson, J., dissents.
DELIVERED: March 25, 2009
DO NOT PUBLISH
1.        513 U.S. 298 (1995)